Citation Nr: 0729367	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for back injury 
residuals.

2.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to back injury residuals.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

These matters come to the Board of Veterans' Appeals (Board) 
by means of a July 2003 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2007, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran claims that service connection is warranted for 
back injury residuals, as he was treated during his Vietnam 
service for a back injury in 1966.  See page three of hearing 
transcript (transcript).  He claims to have suffered from 
chronic back problems since that time.  See August 2003 
notice of disagreement.  He also claims that he has a 
bilateral hip disorder which is secondary to his claimed back 
disorder.  Id.  


The Board observes that in the course of the veteran's 
November 1965 induction examination clinical evaluation of 
his back and hips was normal.  He did receive treatment in 
December 1966 for low back strain and paravertebral muscle 
spam.  At his October 1967 service separation examination 
clinical evaluation of his claimed disorders was, like in 
1965, normal.  

The first evidence of back problems currently of record are 
dated in 1998, some 30 years after the veteran's period of 
service.  He was noted to have undergone a lumbar laminectomy 
at that time.  Medical records since that time essentially 
show treatment, both VA and private, for the veteran's back, 
but not for his hips.  

A private physician, Dr. Elrod, by letter of February 2003, 
claimed to have treated the veteran from 1968 to 1971 for 
back-related problems, including spasms.  He added that he 
recalled that the veteran was hospitalized in 1971 and placed 
in traction to relieve back pain.  The physician also noted 
that efforts to retrieve these medical records had been 
unsuccessful.  

Also of record is a letter dated in April 2007, and supplied 
by a VA physician.  The physician reported that the veteran 
had been treated at the Carl Vinson VA Medical Center (VAMC) 
and the VAMC in Augusta, Georgia for the past seven years for 
chronic back pain.  The physician noted that the veteran had 
informed him that he injured his back as a result of jumping 
from a helicopter, and was later treated in Korea for chronic 
back pain.  He also was noted to have informed the VA 
physician that he had been subsequently treated by private 
physicians until he was no longer able to be employed.  The 
physician opined that, based upon his current condition, "IT 
IS AS LIKELY AS NOT" that the veteran's back condition is a 
"direct result of his military service."  

Remand is required in this case for several reasons.


Claims file review shows that the veteran has been in receipt 
of medical treatment at various VA medical facilities, to 
include the one located in Augusta, Georgia.  In December 
2002 he informed VA that this treatment had been occurring 
since April 2002.  While some records from this facility are 
of record, they are most recently dated in April 2002.  An 
attempt to obtain records since that time are not shown to 
have been undertaken.  Under Bell v. Derwinski, 2 Vet. App. 
611 (1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claims, 
a remand for readjudication is in order.  Dunn v. West, 11 
Vet. App. 462, 466 (1998).  As such, there must be an attempt 
to obtain medical records associated with VA treatment 
afforded the veteran subsequent to April 2002 from the VAMC 
in Augusta, Georgia.

VA Medical records from the facilities located in Birmingham, 
Alabama and Dublin, George are also of record, dated up to 
2004.  Records from these facilities since that time should 
also be associated with the record.  Bell, supra.  

Also of record is a March 2001 letter to the veteran from the 
Social Security Administration (SSA).  This letter informed 
him that he had been determined to be entitled to monthly 
disability benefits.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA 
claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; also, Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
the SSA decision awarding the veteran disability benefits, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.


While mindful of the fact that service connection is not 
currently in effect for back injury residuals, secondary 
service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition, or when a service-connected disorder 
aggravates another disability (emphasis added).  38 C.F.R. 
§ 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 has been retitled "Disabilities 
that are proximately due to, or aggravated by, service-
connected disease or injury."  The current paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.



The intent of the amendment to the regulation was to conform 
the regulation to Allen, supra, the decision rendered by 
the United States Court of Appeals for Veterans Claims 
(Court) that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.

Based on the evidence currently before the Board, and in 
light of the fact that the veteran is not yet shown to have 
been afforded a VA examination, it is the opinion of the 
Board that an orthopedic examination need be scheduled.  The 
Board also points out that the Veterans Claims Assistance Act 
of 2000 (VCAA) requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  Governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  38 C.F.R. § 3.326 (2006); Green v. Derwinski, 1 
Vet. App. 121 (1991).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should take the necessary 
steps to obtain VA outpatient treatment 
records associated with treatment 
afforded the veteran since April 2002 
from the VAMC in Augusta, Georgia, and 
since January 2005 from the VAMC's 
located in Birmingham, Alabama and 
Dublin, Georgia.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  The RO should request that SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  Following the completion requested 
above, the RO should arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the etiology of 
any manifested back and bilateral hip 
disorders.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the physician should be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, the physician is to provide 
answers to the following questions:

a.  Is it at least as likely as not 
(i.e., is there a 50 percent or more 
probability) that a back disability was 
incurred in or aggravated by military 
service?  As noted above, the veteran was 
treated in December 1966 for low back 
strain and paravertebral muscle spasm.  

b.  If the veteran's diagnosis includes 
arthritis, verified by X-ray, is it at 
least as likely as not that arthritis was 
compensably disabling within the first 
year following the veteran's separation 
from active duty in 1967? 

c.  If a bilateral hip disorder is 
diagnosed, opine as to whether it is at 
least as likely as not that any current 
hip disorder is caused OR aggravated by 
the appellant's diagnosed (if any) back 
injury residuals.  

A complete rationale explaining the 
reasons for any proffered opinion should 
be provided.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the appellant with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2006).

7.  Thereafter, the RO should have a 
decision review officer review all of the 
evidence of record and prepare a new 
rating decision and readjudicate the 
issues on appeal.  The RO is advised that 
it is to make a determination based on 
the appropriate regulations as well as 
any further changes in the VCAA, and any 
other applicable legal precedent.  If the 
benefits sought on appeal remain in any 
respect denied, the appellant and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

